t c memo united_states tax_court david matthew hanson and melinda d hanson petitioners v commissioner of internal revenue respondent docket no filed date david matthew hanson and melinda d hanson pro sese michael w bitner and jessica r nolen for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an addition under sec_6651 to petitioners’ federal_income_tax tax for their taxable_year of dollar_figure and dollar_figure respectively 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision for petitioners’ taxable_year are are petitioners entitled to a dependency_exemption deduction under sec_151 for zh we hold that they are not are petitioners entitled to a child_tax_credit under sec_24 with respect to zh we hold that they are not findings_of_fact most of the facts have been deemed established pursuant to rule f at all relevant times including at the time petitioners filed the petition they resided in iowa petitioner david matthew hanson mr hanson and jodi linnea hanson jodi hanson his former spouse are the parents of zh who was born in on date in anticipation that the iowa district_court for union county iowa iowa district_court would grant them a decree of dissolution of marriage mr hanson and jodi hanson entered into an agreement titled stipulation agreement divorce settlement thereafter the iowa district_court granted them such a decree pursuant to the terms of the divorce settlement that settlement is considered to be a part of that decree 2the respective social_security numbers of jodi hanson and mr hanson appeared on the first page of the divorce settlement but have been redacted pursuant to rule a mr hanson and jodi hanson set forth in the divorce settlement their agreement regarding all their property rights interest and any and all claims of any kind or character which have arisen now exist or may hereafter arise between them because of their marriage relationship as pertinent here the divorce settlement provides that the care custody and control of the minor child zh born shall be jointly with the petitioner jodi hanson and the respondent mr hanson as defined in chapter code of iowa however pursuant to the divorce settlement the physical care of the child zh shall be with the petitioner jodi hanson subject_to reasonable visitation rights on the part of the respondent mr hanson pursuant to the divorce settlement mr hanson is required to make child_support payments for zh as follows the respondent shall pay child_support for said child through the union county clerk of court union county courthouse creston iowa zip in the sum of dollar_figure per month commencing date and continuing on the first day of each month thereafter pursuant to legal obligations for support as support is defined in the iowa code section the petitioner shall be awarded a judgment for any child_support which becomes due and remains due both parties shall file with the clerk of court or child_support recovery unit as appropriate an y up-to-date information on the location and identity of each party including social_security_number residence residential and mailing addresses telephone numbers driver’s license number name address and telephone of the party’s employer the information filed pursuant to this requirement with the clerk of court shall be made available to the child_support recovery unit upon request and to either party upon request but shall otherwise not be of public record the divorce settlement further provides that so long as the respondent mr hanson is current on child_support payments the respondent shall be entitled to claim zh as a dependent on his federal and state_income_tax returns during the year at issue mr hanson made all of the child_support payments for zh that the divorce settlement required on date petitioners filed form_1040 u s individual_income_tax_return for their taxable_year return in that return petitioners claimed a dependency_exemption deduction and a child_tax_credit with respect to zh petitioners included with their return a copy of the divorce settlement they did not include with their return form_8332 release of claim to exemption for child of divorced or separated parents form respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in that notice respondent determined inter alia that petition- 3during certain other years mr hanson also made all of the child_support payments for zh that the divorce settlement required ers are not entitled to a dependency_exemption deduction or a child_tax_credit with respect to zh opinion petitioners have the burden of establishing that the determinations in the notice that remain at issue are wrong see rule a 290_us_111 claimed dependency_exemption deduction sec_151 provides that the exemptions provided by this section shall be allowed as deductions to a taxpayer sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to mean either a qualifying_child or a qualifying_relative petitioners concede that zh is not mr hanson’s qualifying_child as defined in sec_152 and do not claim that zh is a qualifying_relative of mr hanson as defined in sec_152 the sole argument in support of petitioners’ position that they are entitled for their taxable_year to a dependency_exemption deduction under sec_151 for zh is that pursuant to sec_152 they are entitled for that year to treat zh as mr hanson’s qualifying_child as pertinent here sec_152 prescribes special rules that permit provided certain conditions are satisfied the noncustodial parent4 to treat a child as that parent’s qualifying_child or as that parent’s qualifying_relative for a calendar_year and thus as the noncustodial parent’s dependent under sec_151 for a taxable_year beginning in that calendar_year the conditions that must be met in order for a noncustodial_parent to be entitled under sec_152 to treat a child as the noncustodial parent’s dependent include the following the custodial_parent must sign a written declaration in the manner and the form that the secretary_of_the_treasury may prescribe that the custodial_parent will not claim the child as a dependent for the taxable_year sec_152 and the noncustodial_parent must attach the custodial parent’s written declaration to the noncustodial parent’s return for the taxable_year sec_152 4the parties do not dispute that mr hanson is the noncustodial_parent for purposes of sec_152 5as pertinent here the following requirements in sec_152 also must be satisfied in order for the noncustodial_parent to treat a child pursuant to sec_152 as a qualifying_child under sec_152 or as a qualifying_relative under sec_152 the child must receive over one-half of the child’s support during the calendar_year from the child’s parents sec_152 the parents must be divorced and have lived apart at all times during the last six months of the calendar_year id and the child must be in the custody of one or both parents for more than one-half of the calendar_year sec_152 the parties do not disagree that these requirements of sec_152 are satisfied in this case the written declaration that sec_152 requires must be made on form_8332 or on a statement conforming to the substance of that form 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date in order to qualify as a statement conforming to the substance of form_8332 a document must contain substantially the same information that form_8332 requires miller v commissioner t c pincite form_8332 requires the following the name of each child with respect to whom the custodial_parent is releasing such parent’s claim to a dependency_exemption the year or years for which an exemption claim is being released the signature of the custodial_parent confirming such parent’s consent to the release of his or her claim to a dependency_exemption the date of the custodial parent’s signature the social_security_number of the custodial_parent and the name and the social 6on brief respondent relies on sec_1_152-4 income_tax regs sec_1_152-4 income_tax regs which includes para e on which respondent relies applies to taxable years that began after date sec_1_152-4 income_tax regs and thus does not apply for petitioners’ taxable_year sec_1_152-4t a q a-4 temporary income_tax regs fed reg date provides that the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration security number of the noncustodial_parent claiming the dependency_exemption see id pincite petitioners did not attach form_8332 to their return instead they included with that return the divorce settlement we must decide whether the divorce settlement conforms to the substance of form_8332 it is petitioners’ position that it does respondent disagrees the only argument that respondent advances in support of respondent’s position that the divorce settlement does not conform to the substance of form_8332 is that that settlement does not contain an unconditional release of the custodial parent’s jodi hanson’s claim since the release is subject_to the payment of child_support by the noncustodial_parent petitioner david matthew hanson in advancing that argument respondent relies on the following provision in the divorce settlement so long as the respondent mr hanson is current on child_support payments the respondent shall be entitled to claim zh as a dependent on his federal and state_income_tax returns we agree with respondent that because of the sentence in the divorce settlement just quoted sentence in question the divorce settlement does not contain an unconditional release of the claim of jodi hanson the custodial_parent of zh for her taxable_year to a dependency_exemption for zh see armstrong v commissioner t c __ __ slip op pincite date gessic v commissioner tcmemo_2010_88 thomas v commissioner tcmemo_2010_11 the condition in the sentence in question suggests that mr hanson’s compliance with his support obligations regarding zh may vary from year to year and as a result his entitlement to a dependency_exemption deduction for zh also may vary from year to year the conditional language in the sentence in question gives rise to an ambiguity regarding the taxable_year or years with respect to which jodi hanson was releasing her claim to a dependency_exemption for zh that is because the sentence in question provides that her release of that claim is contingent on the fulfillment by mr hanson of the condition set forth in that sentence see armstrong v commissioner supra at __ slip op pincite gessic v commissioner tcmemo_2010_88 on the record before us we find that the divorce settlement does not conform to the substance of form_8332 on that record we further find that the divorce settlement does not constitute a written declaration under section 8although we have found that during mr hanson made all of the child_support payments for zh that the divorce settlement required it would be unreasonable to expect respondent to police divorce decrees divorce agree- ments and separation agreements and to determine taxpayer compliance with the provisions thereof see armstrong v commissioner t c __ __ slip op pincite date gessic v commissioner tcmemo_2010_88 e a and that petitioners did not comply with sec_152 on the record before us we find that petitioners have failed to carry their burden of establishing that pursuant to sec_152 and they are entitled for their taxable_year to treat zh as mr hanson’s qualifying_child based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to a dependency_exemption deduction under sec_151 for zh claimed child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer as pertinent here sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age petitioners concede that zh is not a qualifying_child of mr hanson as defined in sec_152 we have found that petitioners have failed to carry their burden of establishing that pursuant to sec_152 and they are entitled for their taxable_year to treat zh as mr hanson’s qualifying_child based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to a child_tax_credit under sec_24 with respect to zh we have considered all of petitioners’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered under rule
